DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/27/2021 has been entered. Claim(s) 1-19 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 02/03/2021. 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  517’ (JPS50149517A).
Regarding Claim 16, 517’ teaches a steel composition comprising the following composition (Table 1, Steels B-C) which reads on the following claim limitations:
Element
Claimed Range (wt%)
Prior art (wt%)

11-25
19.5-19.7
Ni
8-30
10.2-10.3
Si
0.2-1.2
0.44-0.46
C
0.07-0.4
0.20-0.26
Mn
0.1-2.0
0.92-0.93
P
0.10-0.50
0.21-0.22
W
0.2-3.0
0.46-0.50
Nb
0.2-3.0
0.21-0.22
Fe
Balance
Balance


Regarding the claim limitation of a sintered body, the steel composition is forged into shape (Page 6, Col. 1, Lines 29-35), this forged product is considered to meet the limitation of a sintered body since a forged structure implies that the steel is already consolidated or sintered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 517’ (JPS50149517A) in view of Tamura et al. (US20150252459A1). 
Regarding Claims 1-4, 321’ teaches a steel composition comprising the following composition (Table 1, Steels B-C) which reads on the following claim limitations:
Element
Claimed Range (wt%)
Prior art (wt%)
Cr
11-25
19.5-19.7
Ni
8-30
10.2-10.3
Si
0.2-1.2
0.44-0.46
C
0.07-0.4
0.20-0.26
Mn
0.1-2.0
0.92-0.93
P
0.10-0.50
0.21-0.22
W
0.2-3.0
0.46-0.50
Nb
0.2-3.0
0.21-0.22
Fe
Balance
Balance


517’ teaches the component is forged, 517’ does not teach forming a powder of the claimed composition. However, Tamura teaches a method for sintering austenitic powder [0014] of a similar composition to 517’, and teaches that complex austenitic steel parts can be made by mixing pre-melted and granulated austenitic steel powder composition [0201] with organic binder [0203] and sintering [0214] to form a high density product without additional treatments [0013]. Therefore, it would have been obvious to one of ordinary skill in the art to instead of upset hot working to form a final austenitic steel part, modify the Kusaka reference to form a metal powder to be consolidated to a final shape using sintering as taught by Tamura to form a high density final product without further additional treatments. 
Regarding the claim 2 limitation of the ratio of content of W to Nb being between 0.5 and 2.0, since the prior art teaches W in the range of 0.46-0.5 and Nb (also known as Cb) in the range of 0.21-0.22, the prior art range of W and Nb is therefore considered to read on the claimed W/Nb limitation. 
Regarding the claim limitation of a metal powder, while 517’ teaches the austenitic component is made by casting and forging, 517’ does not teach forming a powder of the claimed composition. However, Tamura teaches a method for sintering austenitic powder [0014] of a similar composition to Kusaka, and teaches that complex austenitic steel parts can be made by mixing pre-melted and granulated austenitic steel powder composition [0201] with 517’ reference to form a metal powder to be consolidated to a final shape using sintering as taught by Tamura to form a high density final product without further additional treatments. 
Regarding Claim 3, 0.1-5% Mn is considered to overlap with the claimed range of 0.3-1.0% Mn. 
Regarding Claim 5, Tamura teaches the particle diameter is 0.5-30 microns [0022], reading on the claimed range of 0.5-50 microns. 
Regarding Claim 6-10, and 17, Tamura teaches the steel powder is mixed with binder to form a high density sintered body. 
Regarding Claim 17, one of ordinary skill in the art would expect the austenitic composition of 517’, when sintered with binder as a powder to have similar properties such as magnetic permeability and tensile strength under the expectation that products made by substantially identical methods have similar properties. (See MPEP 2112.01(I)). 
Regarding Claim 11-15, Tamura teaches the powder is granulated [0026].

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 517’ (JPS50149517A) as applied to Claim 16 in further view of Takano et al. . 
Regarding Claim 19, 517’ does not teach Al in the claimed range of 0.35-3.5%. However, Takano teaches an austenitic stainless steel with a similar composition to that of 321’, and teaches that Al can be added to the steel in a range of 0.001-1.0% as a deoxidizing agent for the purpose of suppressing work hardening of austenite and improving moldability [0029]. Therefore, one of ordinary skill in the art would have found it obvious to modify the composition of 517’ by adding Al in the claimed range for the purpose of suppressing work hardening of austenite and improving moldability.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 517’ (JPS50149517A) in view of Tamura et al. (US20150252459A1) as applied to Claim 1 above, in further view of Takano et al. (JP2015196837A). 
Regarding Claim 18, 517’ does not teach Al in the claimed range of 0.35-3.5%. However, Takano teaches an austenitic stainless steel with a similar composition to that of 321’, and teaches that Al can be added to the steel in a range of 0.001-1.0% as a deoxidizing agent for the purpose of suppressing work hardening of austenite and improving moldability [0029]. Therefore, one of ordinary skill in the art would have found it obvious to modify the composition of 321’ by adding Al in the claimed range for the purpose of suppressing work hardening of austenite and improving moldability.  



Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US20080089803A1) in view of Tamura et al. (US20150252459A1).
Regarding Claims 1-4, and 16, Okada teaches an austenitic steel composition comprising the following compositions which reads on the following claim limitations:
Element
Claimed Range (wt%)
Prior art (wt%)
Cr
11-25
15-23 [0033]
Ni
8-30
8-25 [0036]
P
0.10-0.50
0.05-0.30 [0029]
Mn
0.1-2.0
0.2-1.5%


And overlaps or encompasses the following claim limitations: 
Element
Claimed Range (wt%)
Prior art (wt%)
Si
0.2-1.2
0.05-1% [0025]
C
0.07-0.4
0.05-0.15 [0023]
W
0.2-3.0
0.05-4 [0050]
Nb
0.2-3.0
0.05-0.8 [0054]
Fe
Balance
Balance


Regarding the claim 2 limitation of the ratio of content of W to Nb being between 0.5 and 2.0, since the prior art teaches W in the range of 0.5-4 and Nb 
In the case where a claimed range overlaps or lies inside of a claimed range, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claim limitation of a metal powder, while Okada teaches the austenitic component is made by casting and forging, Okada does not teach forming a powder of the claimed composition. However, Tamura teaches a method for sintering austenitic powder [0014] of a similar composition to Okada, and teaches that complex austenitic steel parts can be made by mixing pre-melted and granulated austenitic steel powder composition [0201] with organic binder [0203] and sintering [0214] to form a high density product without additional treatments [0013]. Therefore, it would have been obvious to one of ordinary skill in the art to instead of upset hot working to form a final austenitic steel part, modify the Okada reference to form a metal powder to be consolidated to a final shape using sintering as taught by Tamura to form a high density sintered product without further additional treatments. 
Regarding Claim 3, 0.1-5% Mn is considered to overlap with the claimed range of 0.3-1.0% Mn. 
Regarding Claim 5, Tamura teaches the particle diameter is 0.5-30 microns [0022], reading on the claimed range of 0.5-50 microns. 
Regarding Claim 6-10
Regarding Claim 11-15, Tamura teaches the powder is granulated [0026].
Regarding Claim 17, and the limitation of a tensile strength of 800 Mpa or more, and the magnetic permeability of 1.05 or less; Okada does not teach the tensile strength or magnetic permeability of the consolidated product. However, since these products have a substantially identical composition and Okada in view of Tamura teaches a product made by substantially identical processes, one of ordinary skill in the art would expect the claimed tensile strength and magnetic permeability to be similar to the prior art under the expectation that products that are substantially identical or are made by substantially identical processes have similar properties (See MPEP 2112.01(I))

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. Applicant argues that since the claim now requires additional materials such as V, Mo, Cu, Al, Ti, B, H, Be, S, etc.; the prior art fails to teach these added elements in their disclosed ranged, where “there are no compositions disclosed by the prior art that disclose each of these elements”. This is not considered convincing, as first this is not considered an accurate to what is actually being claimed in the amended invention. Regarding the elements V, Mo, Cy, Al, Ti, N, B; optionally H, Be, S, Co, As, Sn, Se, Zr, Y, Hf, Ta, Te, Pb, each in a range of 0.10% or less with a total content of 0.20% or less; optionally O in range of 0.80% or less; and inevitable impurities that may include Li, Na, Mg, K, Ca, Sc, Zn, Ga, Ge, Ag, In, Sb, Pd, Os, Ir, Pt, Au, and Bi, where each is less than 0.030% and the total is less than 0.30%. Except for the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736